Case 5:19-cv-01566-SMH-KLH Document 16 Filed 08/10/20 Page 1 of 1 PageID #: 62



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


 PRINCETON S. VALLO                                  CIVIL ACTION NO. 19-1566-P

 VERSUS                                              JUDGE S. MAURICE HICKS, JR.

 ANDY BUDAI, ET AL.                                  MAGISTRATE JUDGE HAYES


                                        JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been

 considered, no objections thereto having been filed, and finding that same is supported

 by the law and the record in this matter,

         IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Princeton S. Vallo’s

 Complaint (Record Document 1) is DISMISSED WITHOUT PREJUDICE.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 7th day of August,

 2020.




                                             ______________________________________
                                                 CHIEF JUDGE S. MAURICE HICKS, JR.
                                                  UNITED STATES DISTRICT JUDGE
